NO. 07-01-00360-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                  NOVEMBER 5, 2001
                           ______________________________

                                       ANDY POSEY,

                                                         Appellant
                                              v.

                                 THE STATE OF TEXAS,

                                                         Appellee


               FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                      NO. 44,010-E; HON. ABE LOPEZ, PRESIDING
                          ______________________________

               ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL


  Before QUINN, REAVIS, and JOHNSON, JJ.

      Andy Posey, appellant, has moved to withdraw his notice of appeal and dismiss the

appeal pursuant to Rule 42.2 of the Texas Rules of Appellate Procedure. Without passing on

the merits of the case, we grant the motion pursuant to Texas Rule of Appellate Procedure

42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at appellant’s personal

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                     Brian Quinn
                                                        Justice
  Do not publish.